t c summary opinion united_states tax_court andre keith moore petitioner v commissioner of internal revenue respondent docket no 4377-09s filed date frank agostino reuben muller and kevin carson student for petitioner james caligure for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for s s whether petitioner is entitled to claim head_of_household filing_status whether petitioner is entitled to the child_tax_credit and additional_child_tax_credit whether petitioner is entitled to an earned_income_credit eic and whether petitioner is entitled to a child_care_credit background some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in new york petitioner and his girlfriend lisa saunders ms saunders met in and began a relationship shortly thereafter their relationship continued intermittently for a number of years ms 1petitioner conceded by stipulation that he is not entitled to claim an additional child l s as a dependent or for purposes of the child_tax_credit additional_child_tax_credit earned_income_credit or child_care_credit the court refers to minor children by their initials see rule a saunders’ son s s was born in since petitioner and ms saunders have lived together with s s as a family although petitioner holds ms saunders out as his wife petitioner and ms saunders have never been married petitioner is not listed as the father on s s ’s birth certificate petitioner asserted in his petition that he is not s s ’s biological father petitioner ms saunders and s s lived together throughout in two rooms petitioner rented petitioner worked as a bus driver in and earned dollar_figure in wages with dollar_figure of withholding ms saunders reported dollar_figure of income on her federal_income_tax return ms saunders also received public benefits in but the source and amount of those benefits is not revealed by the record petitioner timely filed his income_tax return and claimed total payments of dollar_figure which was subsequently refunded to him respondent issued a notice_of_deficiency on date determining a deficiency of dollar_figure respondent determined that petitioner is ineligible for the claimed head_of_household filing_status the dependency_exemption deductions the eic the child_tax_credit the additional_child_tax_credit and the child_care_credit petitioner timely filed a petition in response to the notice_of_deficiency discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 a taxpayer is required to maintain records sufficient to substantiate deductions claimed on his or her income_tax return sec_6001 sec_1_6001-1 e income_tax regs the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return is not sufficient to substantiate the claimed deduction 71_tc_633 62_tc_834 rather an income_tax return is merely a statement of the taxpayer’s claim it is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the claimed deduction or exclusion 7_tc_245 a taxpayer’s income_tax return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i dependency_exemption deduction a general a taxpayer is entitled to a dependency_exemption deduction only if the claimed dependent is a qualifying_child or a qualifying_relative as defined under sec_152 and d sec_152 a qualifying_child is defined as the taxpayer’s child brother sister stepbrother or stepsister or a descendant of any of them sec_152 and the term child includes a legally adopted individual and a foster_child placed in the care of the taxpayer by an authorized_placement_agency or by a court order sec_152 b qualifying child-- sec_152 in the petition petitioner asserted he is not s s ’s biological father at trial petitioner testified he is s s ’s biological father while ms saunders s s ’s biological mother presented testimony on this subject her testimony was inconsistent and confusing with respect to dates and relationships no reasonable explanation was provided as to why petitioner was not listed as the father on s s ’s birth certificate we conclude that petitioner’s assertion in the petition is more credible and do not accept his uncorroborated self-serving testimony that he is s s ’s biological father see 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 therefore s s is not a qualifying_child because he is not related to petitioner and is not an adopted or foster_child c qualifying relative-- sec_152 an individual who is not a qualifying_child may under certain conditions qualify as a dependent if he or she is a qualifying_relative sec_152 under sec_152 a qualifying_relative is an individual a who bears a qualifying relationship to the taxpayer b whose gross_income for the year is less than the sec_151 exemption_amount c who receives over one-half of his or her support from the taxpayer for the taxable_year and d who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year to fit within the test of a qualifying_relative the individual must satisfy each of the above requirements there are multiple reasons s s is not a qualifying_relative d sec_152 sec_152 requires a qualifying_relative to be neither the taxpayer’s qualifying_child nor the qualifying_child of any other taxpayer a qualifying_child must meet all of the following requirements bear a relationship to the taxpayer such as son or daughter have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year be under the age of and not provide more than one-half of his own support sec_152 s s is the qualifying_child of ms saunders because he is her son ms saunders and s s had the same principal_place_of_abode for more than months albeit with petitioner s s was years old and he did not provide any of his own support thus s s meets all four requirements for the year since s s is the qualifying_child of ms saunders s s cannot be a qualifying_relative for purposes of petitioner’s claimed dependency_exemption deduction see sec_152 e sec_152 and c even if the provisions of sec_152 were satisfied s s would fail to qualify under the provisions of sec_152 and c sec_152 lists eight qualifying relationships seven of which involve various familial relationships which do not apply to the circumstances herein the eighth type of qualifying relationship applies to an individual other than the taxpayer’s spouse who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household for the taxable_year sec_152 in order for an individual to be considered a member of a taxpayer’s household the taxpayer must maintain the household and both the taxpayer and the individual must occupy the household for the entire taxable_year sec_1_152-1 income_tax regs a taxpayer maintains a household when he or she pays more than one-half of the expenses for the household see sec_2 rev rule c b part the court is satisfied that s s resided with petitioner and had the same principal_place_of_abode as petitioner in order for the court to determine whether a taxpayer provided over one- half of the cost of maintaining a household the taxpayer must establish the total cost of maintaining the household see rosen v commissioner tcmemo_1994_40 see also smith v commissioner tcmemo_2008_229 costs of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises sec_1_2-2 income_tax regs although petitioner was the primary breadwinner of the family there is evidence that ms saunders also had income for and contributed to the household there is also evidence that ms saunders received some public assistance in although the source and amount are unclear petitioner did not keep records showing the household expenses the amount that he paid towards those expenses or that he paid more than one-half of the total expenses for the household petitioner and ms saunders failed to provide testimony that might have sufficed in this regard therefore petitioner has not proven that he has a qualifying_relative sec_152 or that s s received more than half of his support from petitioner sec_152 accordingly s s is not a qualifying_relative under either sec_152 or c we recognize that petitioner treated s s as his child and continues to treat s s as his child despite petitioner’s good intentions of providing a home and support for s s petitioner does not meet the requirements set forth in the internal_revenue_code and is not entitled to claim s s as his dependent for ii head_of_household filing_status sec_1 imposes a special tax_rate on an individual taxpayer who files a federal_income_tax return as a head_of_household sec_2 in pertinent part defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a dependent for whom the taxpayer is entitled to a deduction under sec_151 see also eg 128_tc_13 the taxpayer is considered as maintaining a household only if the taxpayer furnishes over one-half of the cost of maintaining the household sec_2 since petitioner does not have a dependent and has not provided evidence to show he maintained the household he is not entitled to head_of_household filing_status iii child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable 2the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which an individual’s modified_adjusted_gross_income exceeds specified amounts not relevant herein sec_24 since s s is not petitioner’s qualifying_child petitioner is not entitled to the child_tax_credit or the additional_child_tax_credit iv earned_income_credit an eligible_individual is entitled to a credit against his federal_income_tax liability calculated as a percentage of his earned_income subject_to certain limitations sec_32 rowe v commissioner supra pincite different percentages and amounts are used to calculate the eic depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 rowe v commissioner supra pincite a qualifying_child means a qualifying_child of the taxpayer as defined in sec_152 sec_32 as previously discussed s s is not petitioner’s qualifying_child thus petitioner is not entitled to the eic with one qualifying_child for v child_care_credit sec_21 allows a taxpayer a credit for a certain percentage of employment-related_expenses incurred to enable the 3petitioner’s adjusted_gross_income for exceeded dollar_figure accordingly he is also ineligible to claim an earned_income_credit under sec_32 as an individual without a qualifying_child see revproc_2006_53 sec_3 2006_2_cb_996 taxpayer to be employed gainfully including expenses for the care of a qualifying_individual see sec_21 and b a qualifying_individual must be the taxpayer’s qualifying_child or qualifying_relative under the age of certain of the taxpayer’s qualifying children or relatives who are unable to care for themselves or a spouse of the taxpayer unable to care for himself or herself who lives with the taxpayer for more than half of the taxable_year sec_21 because petitioner has no qualifying individuals he is not entitled to the child_care_credit for conclusion for reasons discussed herein petitioner is not entitled to claimed deductions credits or head_of_household filing_status respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
